Citation Nr: 0924304	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-38 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to restoration of an 80 percent rating for 
folliculitis/acne with recurrent staphlocccal aureus skin 
infections most recently diagnosed as Job's syndrome (skin 
disorder) which was reduced to 30 percent disabling effective 
from August 1, 2006.

2.  Entitlement to restoration of a total disability rating 
based on individual unemployability (TDIU) which was 
terminated effective from August 1, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served from active duty from September 1990 to 
February 1991 and from September 1993 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In June 2007, the Veteran withdrew his request for a 
hearing before a Veterans' Law Judge sitting at the RO.


FINDINGS OF FACT

1.  A July 1998 rating decision assigned the Veteran's skin 
disorder an 80 percent rating effective from February 26, 
1997, and granted him a TDIU effective from February 26, 
1997.

2.  A February 2000 rating decision proposed reducing the 
Veteran's rating for his skin disorder to 30 percent and 
terminating his TDIU.  In a letter dated in March 2000, the 
RO notified the Veteran of the reason for these proposals.

3.  In May 2006, the RO issued a decision that implemented 
the proposed reduction and termination and assigned August 1, 
2006, as the effective date for the 30 percent rating for the 
skin disorder and the termination of the TDIU.  In a letter 
dated later in May 2006, the RO notified the Veteran of the 
above decision.  

4.  The 80 percent rating for the service-connected skin 
disorder and the TDIU had been in effect for more than 5 
years at the time of the reduction and termination and the 
provisions of 38 C.F.R. § 3.344 were not considered at the 
time of the May 2006 reduction and termination.


CONCLUSIONS OF LAW

1.  The criteria for restoration of an 80 percent rating for 
a skin disorder have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344 (2008).

2.  The criteria for restoration of a TDIU have been met.  
38 U.S.C.A. § 1155, 5102, 38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative contend that the 
claimant's service-connected skin disability had not improved 
and that the 80 percent disability rating should be restored.  
They also ask that the Veteran's TDIU be restored because the 
claimant remains unemployable due to service connected 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

A July 1998 rating decision assigned the Veteran's skin 
disorder an 80 percent rating effective from February 26, 
1997, and granted him a TDIU effective from February 26, 
1997.  A February 2000 rating decision proposed reducing the 
Veteran's rating for his skin disorder to 30 percent and 
terminating his TDIU.  A letter advising the Veteran of the 
reason for these proposals was issued in March 2000.  In May 
2006, the RO issued a decision that implemented the proposed 
reduction and termination and assigned August 1, 2006, as the 
effective date for the 30 percent rating for the skin 
disorder and the termination of the TDIU.  In a letter dated 
later in May 2006, the RO notified the Veteran of the above 
decision.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability and 
the termination of a TDIU when considered warranted by the 
evidence, but only after following certain procedural 
guidelines.  See also 38 C.F.R. § 4.1 (a disability may 
require re-ratings over time in accordance with changes in 
law, medical knowledge, and the veteran's condition).  As 
stated above, the Veteran was notified of the RO's intent to 
reduce his 80 percent rating for his skin disorder and 
terminate his TDIU by a letter dated in March 2000.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing, and given at least 60 days in which to 
present additional evidence.  See 38 C.F.R. § 3.105(e), (h).

Final action to reduce the 80 percent rating for his skin 
disorder and terminate his TDIU was taken pursuant to 38 
C.F.R. § 3.105(e) in May 2006.  The Veteran was informed of 
this decision by a letter dated later in May 2006.  The 
rating reduction and TDIU termination were made effective 
beginning August 1, 2006.  Consequently, the RO did not 
violate any of the procedures required under § 3.105--the 
Veteran was notified of his rights, given an opportunity for 
a hearing and time to respond, and the rating reduction and 
TDIU termination were made effective no sooner than permitted 
("the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires").  38 C.F.R. § 3.105(e).  

However, neither the rating reduction nor the TDIU 
termination was made effective within less than five years of 
the award of the 80 percent rating for the skin disorder or 
the grant of the TDIU.  Therefore, the rating reduction and 
the TDIU termination are governed by the provisions of 
38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 
C.F.R. § 3.344(c).

In this regard, 38 C.F.R. § 3.344(c) provides that, if a 
rating has been in effect for 5 years or more, the provisions 
of 38 C.F.R. § 3.344(a) must be met.  This provision requires 
that there be material improvement in the disability before 
there is any rating reduction or TDIU termination.  See 
Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  As 
noted above, the 80 percent evaluation for the Veteran's skin 
disorder and the TDIU had been in effect since February 26, 
1997 - i.e., more than 5 years prior to the August 1, 2006, 
reduction and termination.  As such, a pertinent matter at 
issue was whether material improvement in the Veteran's 
disability had been demonstrated in order to warrant the 
rating reduction and TDIU termination.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 
5 Vet. App. 413, 416-21 (1993).

Under applicable criteria, rating agencies will handle cases 
affected by change of medical findings or diagnosis, to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, bronchial asthma, gastric 
or duodenal ulcer, many skin diseases, etc., will not be 
reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (emphasis added); 
Brown (Kevin), 5 Vet. App. at 419; Kitchens, 7 Vet. App. at 
325.

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

The Board has reviewed the record and finds that the 
reduction in rating for the Veteran's skin disorder from 80 
percent to 30 percent and the termination of his TDIU were 
legally improper.  There is nothing in the evidence of record 
to show that the RO, in the May 2006 rating decision, 
considered the provisions of 38 C.F.R. § 3.344 when it 
reduced the Veteran's 80 percent evaluation for his skin 
disorder and terminating his TDIU.  

Leaving aside the question of whether the clinical evidence 
of record at the time of the RO's May 2006 rating decision 
clearly indicated material improvement in the Veteran's 
service-connected skin disorder based on the one January 2000 
VA examination conducted by the RO or whether he met the 
criteria for a TDIU at that time, the Board notes that the RO 
failed to address the 38 C.F.R. § 3.344 question.  Moreover, 
the provisions of 38 C.F.R. § 3.344 were not set forth or 
addressed in either the November 2006 statement of the case 
or the October 2008 supplemental statements of the case.  
While the January 2008 supplemental statement of the case 
contained a citation to 38 C.F.R. § 3.344, it thereafter 
contained no discussion of how § 3.344 impacted the rating 
reduction and TDIU termination. 

Failure to consider and apply the provisions of 38 C.F.R. § 
3.344, if applicable, renders a rating decision void ab 
initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) 
(rating reduction that failed to consider 38 C.F.R. 
§§ 3.343(a) and 3.344(a) was void ab initio); See also 
Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  
Therefore, because the RO failed to apply the applicable 
provisions of 38 C.F.R. § 3.344 in its reduction of the 
evaluation for the service-connected skin disorder from 80 
percent to 30 percent and its termination of the TDIU, the 
Board finds that the May 2006 rating decision is void ab 
initio as not in accordance with the applicable criteria.  

Therefore, the Board has no legal option but to restore the 
80 percent schedular evaluation for the Veteran's skin 
disorder and to restore the TDIU.  38 C.F.R. § 3.344(a), (c).  
While it might be argued that the Veteran's condition had in 
fact improved materially, and that the reduction was 
therefore factually accurate in terms of the degree of 
disability he experienced, an "after-the-fact justification 
cannot resurrect a flawed rating, one which was arrived at in 
derogation of the regulations . . ."  Dofflemyer, at 282.  


ORDER

Restoration of an 80 percent rating for a skin disorder, 
effective from August 1, 2006, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Restoration of a TDIU, effective from August 1, 2006, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


